Citation Nr: 1449128	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for mechanical low back strain.

2.  Entitlement to an initial compensable evaluation for status-post right tibial plateau fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February to June 2002, June 2003 to June 2004 and May 2008 to April 2010.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The rating decision granted service connection for the disabilities on appeal, and assigned each a noncompensable evaluation.  A February 2012 rating decision found a clear and unmistakable error in the evaluation of the mechanical low back strain, and assigned a retroactive 10 percent evaluation.  


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's mechanical low back strain results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's status-post right tibial plateau fracture results in slight knee or ankle disability.  

3.  The Veteran has radiculopathy of the right lower extremity related to his service-connected mechanical low back strain.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for mechanical low back strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an initial compensable evaluation for status-post right tibial plateau fracture have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for a separate evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The current appeal arises from the Veteran's disagreements with the initial evaluations assigned following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, VA examination reports and the transcript of a May 2012 hearing before an RO Decision Review Officer.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations with respect to the Veteran's disabilities on appeal were conducted in October 2010 and July 2012.  Although neither of the VA examination reports state that the examiners reviewed the Veteran's claims file or medical records, the reports nevertheless assess the current levels of the Veteran's disabilities.  The examiners conducted complete and thorough physical examinations.  They considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Mechanical Low Back Strain

The Veteran's mechanical low back strain spine disability is evaluated as lumbosacral strain under Diagnostic Code 5237.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code. 

Note (2) provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for mechanical low back strain.  The evidence simply does not show that the Veteran's mechanical low back strain meets the criteria for a higher initial evaluation.  

VA treatment reports dated from 2005 through 2010 do not document any treatment for a spine condition.

The report of the October 2010 VA examination provides that the forward flexion was 0 to 80 degrees with tightness at the end, extension was 0 to 30 degrees, bilateral lateral flexion was 0 to 40 degrees and bilateral lateral rotation was to 40 degrees.  The examiner noted that range of motion was limited by pain following repetitive use or during flare ups.  There was no additional loss of function due to fatigue, weakness, lack of endurance in coordination with repetition.  There was no evidence of painful motion, spasm, weakness, tenderness, no postural abnormalities, fixed deformity (ankylosis) or abnormality of musculature of back.  Sensory exam was intact to sharp, light touch, and motor strength was 5/5 bilaterally for the lower extremities.  Reflexes were weak bilaterally. The examiner noted that there was no intervertebral disc syndrome, no effect on the bowel or bladder functioning and no incapacitating episodes in the past 12 months.  The examiner diagnosed mechanical low back strain, mild functional impairment as subjectively reported.

The report of the July 2012 VA examination provides that forward flexion was to 75 degrees with pain at 70 degrees; extension was to 20 degrees without pain; right lateral flexion was to 20 degrees with pain at 20 degrees; left lateral flexion was to 20 degrees without pain; and bilateral lateral rotation was to 30 degrees without pain.  The Veteran did not have additional limitation in range of motion following repetitive-use testing. The Veteran did have functional loss and/or functional impairment after repetitive use consisting of less movement than normal and pain on movement.  The Veteran had no guarding or muscle spasm.  Straight leg testing was negative.  The Veteran had radicular pain or other signs or symptoms due to radiculopathy consisting of mild paresthesias and/or dyesthesias in the right lower extremity.  The severity of the radiculopathy was described as moderate.  The Veteran had no other neurological abnormalities or findings related to the spine condition, such as bowel or bladder problems.  The Veteran had no intervertebral disc syndrome.  

The foregoing evidence simply does not show that the Veteran's range of motion satisfies the criteria for an evaluation in excess of 10 percent.  The foregoing evidence fails to show limitation of motion warranting a 20 percent evaluation, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See the General Rating Formula.  The foregoing evidence fails to show any associated bowel or bladder impairment.  See Note (1) to the General Rating Formula.  The evidence also fails to show intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks.  See the Incapacitating Episodes Formula.

The record does show that the Veteran has radiculopathy of the right lower extremity.  The Board finds that it is at least as likely as not that this radiculopathy is related to the Veteran's service-connected mechanical low back strain, as the VA examination reports provide no other diagnoses of the spine.  Accordingly, the Veteran is entitled to a separate evaluation for radiculopathy of the right lower extremity.  

The Board is aware that the October 2010 VA diagnosis noted mild functional impairment.  However, the diagnosis clearly and unequivocally describes this impairment as subjective.  Moreover, the body of each VA examination report provides that the Veteran's low back disability results in no symptoms that would warrant an increased evaluation.  

The Board is aware of the Veteran's credible complaints of back pain, made during the VA examinations and hearing.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's mechanical low back strain has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which lumbar spine disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an evaluation in excess of 10 percent.  The October 2010 VA examination found that while range of motion was limited by pain following repetitive use or during flare ups, there was no additional loss of function due to fatigue, weakness, lack of endurance in coordination with repetition.  The July 2012 VA examination found that the Veteran did not have additional limitation in range of motion following repetitive-use testing.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 10 percent evaluation.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's lumbar spine disability results in pain and limitation of motion.  The General Rating Formula provides ratings based on limitation of motion with or without pain.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for mechanical low back strain.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Status-post Right Tibial Plateau Fracture

The Veteran's disability is evaluated under Diagnostic Code 5262 for impairment of the tibia and fibula.  A 10 percent evaluation is warranted for malunion with a slight knee or ankle disability.  

Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for the Veteran's status-post right tibial plateau fracture.  The evidence simply does not show that this disability meets the criteria for an initial compensable evaluation.

The report of the October 2010 VA examination included a review of the Veteran's injury in service and subsequent surgical treatment and infection.  The examination provides that there was no objective evidence of deformity, angulations, false motion, shortening or intra-articular movement.  There was no malunion/nonunion, loose motion or false joint.  There was tenderness to palpation over the surgical site.  There was no evidence of drainage, edema, painful motion, weakness, redness or heat.  There was normal gait with no functional limitations with standing and walking.  The examiner noted that there were no callosities, breakdown or unusual shoe wear pattern that would indicate bearing and no gross ankylosis.  There was no objective evidence of painful motion, edema effusion, instability and weakness, stiffness or lack of endurance following repetitive use times three.  The mild lateral joint line was tender and there was no redness, heat, abnormal movement and guarding of movement.  Range of motion was flexion from 0 to 130 degrees.  Extension was full and there was no laxity.  McMurray and Lachmann tests were negative, and there was no leg shortening, no constitutional signs of bone disease and no weakness.  The examiner diagnosed status post right tibial plateau fracture with mild functional impairment as subjectively reported.  

The report of the July 2012 VA examination provides that the Veteran did not report flare-ups that impacted the function of the knee and/or the lower leg.  Right knee flexion was to 140 degrees with no pain.  Right knee extension was to zero degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  The Veteran had not additional limitation of motion or functional loss and/or functional impairment after repetitive use.  The Veteran had tenderness or pain to palpation for joint line or soft tissue of the right knee.  Results of Lachmann, posterior instability and medial-lateral instability testing were normal.  The Veteran had no meniscal conditions or surgical procedures for a meniscal condition.  

The foregoing evidence simply does not show that the Veteran's right knee disability satisfies the criteria for an initial compensable evaluation.  The foregoing evidence fails to malunion of the tibia and fibula with slight knee or ankle disability.  See Diagnostic Code 5263.  The foregoing evidence also fails to show recurrent subluxation or lateral instability; dislocated semilunar cartilage; symptomatic removal of semilunar cartilage; limitation of motion or genu recurvatum warranting a compensable evaluation.  See Diagnostic Codes 5257, 5258, 5259, 5260, 5261 and 5263, respectively.  

The Board is aware that the October 2010 VA diagnosis included mild functional impairment.  However, the diagnosis clearly and unequivocally describes this impairment as subjective.  Moreover, the body of each VA examination report provides that the status-post right tibial plateau fracture results in no functional impairment or objective impairment.

The Board has considered the Veteran's credible complaints of right knee pain, made during the VA examinations and hearing.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson, supra.

Such competent evidence concerning the nature and extent of the Veteran's status-post right tibial plateau fracture has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which such disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for a compensable evaluation in excess of 10 percent.  The October 2010 VA examination found that there was normal gait with no functional limitations with standing and walking, and no objective evidence of painful motion, edema effusion, instability and weakness, stiffness or lack of endurance following repetitive use times three.  The July 2012 VA examination found that the Veteran had no additional limitation of motion or functional loss and/or functional impairment after repetitive use.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under any applicable Diagnostic Code.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's status-post right tibial plateau fracture are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that this disability results in pain.  The relevant Diagnostic Codes and DeLuca, supra, address pain.  Thus, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun, supra.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial compensable evaluation for status-post right tibial plateau fracture.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  The July 2012 VA examination report provides that the Veteran maintained a full-time job and was able to carry out his tasks despite the chronicity and frequency of his symptoms.  Hence further consideration of TDIU is not warranted.


ORDER

An initial evaluation in excess of 10 percent for mechanical low back strain is denied.

An initial compensable evaluation for status-post right tibial plateau fracture is denied.

A separate evaluation for radiculopathy of the right lower extremity is warranted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


